DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 2, 13-16, 18, 23, 24, 26, 27, 30, 33, 42, 43 and 48 are pending in the instant invention.  According to the Amendments to the Claims, filed June 17, 2022, claims 1, 2, 13-16, 18, 30, 42 and 48 were amended, claims 3-12, 17, 19-22, 25, 28, 29, 31, 32, 34-41 and 44-47 were cancelled and claim 48 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/058721, filed November 1, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/594,898, filed December 5, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on June 17, 2022, is acknowledged: a) Group I - claims 1, 2, 13-16, 18, 23, 24, 26, 27, 30, 33, 42 and 48; and b) substituted glycol represented by the instant generic formula - p. 39, Table 2, Compound 1-8.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted glycols represented by the instant generic formula, where L = -CH2CH2-; Ring A = -pyrrolo[2,3-d]-pyrimidin-7-yl, optionally substituted with amino; Ring B = -3,4-dihydro-2H-[1,4]oxazino[3,2-b]-quinolin-7-yl, optionally substituted with -CH3; and X = -CH2-, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted glycols represented by the instant generic formula, where L = -optionally substituted -CH2-, -CH2CH2-, or -CH2CH2CH2-; Ring A = -optionally substituted pyrrolo[2,3-d]pyrimidin-7-yl, purin-9-yl, or [1,2,3]triazolo[4,5-d]pyrimidin-3-yl; Ring B = -optionally substituted quinolin-7-yl, 3,4-dihydroquinazolin-7-yl, quinazolin-7-yl, benzo[b][1,4]oxazin-6-yl 1,1-dioxide, benzo[b][1,4]thiazin-6-yl 1,1-dioxide, benzo[e][1,2,4]thiadiazin-6-yl 1,1-dioxide, 1,2,3,5-tetrahydroimidazo[2,1-b]quinazolin-8-yl, 3,4-dihydro-2H-[1,4]oxazino[3,2-b]quinolin-7-yl, or 3,4-dihydro-2H-[1,4]thiazino[3,2-b]quinolin-7-yl; and X = -CH2- or -O-, respectively; however, the instant Markush claim failed to be free of the prior art, since it is rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on March 17, 2022.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on March 17, 2022, the instant Markush claim was restricted to substituted glycols represented by the instant generic formula, where L = -optionally substituted -CH2-, -CH2CH2-, or -CH2CH2CH2-; Ring A = -optionally substituted pyrrolo[2,3-d]pyrimidin-7-yl, purin-9-yl, or [1,2,3]triazolo[4,5-d]pyrimidin-3-yl; Ring B = -optionally substituted quinolin-7-yl, 3,4-dihydroquinazolin-7-yl, quinazolin-7-yl, benzo[b][1,4]oxazin-6-yl 1,1-dioxide, benzo[b][1,4]thiazin-6-yl 1,1-dioxide, benzo[e][1,2,4]thiadiazin-6-yl 1,1-dioxide, 1,2,3,5-tetrahydroimidazo[2,1-b]quinazolin-8-yl, 3,4-dihydro-2H-[1,4]oxazino[3,2-b]quinolin-7-yl, or 3,4-dihydro-2H-[1,4]thiazino[3,2-b]quinolin-7-yl; and X = -CH2- or -O-, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on March 17, 2022.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted glycols represented by the instant generic formula.  Pursuant to the procedures set forth in MPEP § 821.04(b), claim 43, directed to a method for treating cancer, an infectious disease, another PRMT5-related disease or disorder, or a combination thereof, comprising administering… a substituted glycol represented by the instant generic formula, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on December 2, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on March 17, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed June 17, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1, 2, 13-16, 18, 23, 24, 26, 27, 30, 33, 42, 43 and 48 is contained within.

Reasons for Allowance

	Claims 1, 2, 13-16, 18, 23, 24, 26, 27, 30, 33, 42, 43, 48 and 49 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted glycols represented by the instant generic formula, as recited in claim 1; and (2) substituted glycols, as recited in claim 42, respectively.
	Consequently, the limitation on the core of the substituted glycols represented by the instant generic formula that is not taught or fairly suggested in the prior art is Ring B on the periphery of the glycol core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound represented by Formula 1:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula 1

or a pharmaceutically acceptable salt thereof,

wherein:

	Ring A is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

	Ring B is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

	wherein Ring B is optionally substituted with 1, 2, 3, 4, 5, 6, 7 or 8 substituents independently selected from the group consisting of deuterium, F, Cl, Br, I, CN, C1-6 hydrocarbyl, NRARB, OH, OC1-6 alkyl, and =O;

	L is -CH2-, -CH2CH2-, or -CH2CH2CH2-, wherein the -CH2-, -CH2CH2-, or -CH2CH2CH2- is optionally substituted with 1, 2, 3, 4, 5, or 6 substituents independently selected from the group consisting of deuterium, F, Cl, CN, C1-6 hydrocarbyl, NRARB, OH, and OC1-6 alkyl;
	each RA is independently H, C1-6 hydrocarbyl, C(O)C1-6 alkyl, C(O)NHC1-6 alkyl, C(O)OC1-6 alkyl, C1-6 heterocycloalkyl, or C1-6 heteroaryl, wherein each C1-6 hydrocarbyl, C(O)C1-6 alkyl, C(O)NHC1-6 alkyl, C(O)OC1-6 alkyl, C1-6 heterocycloalkyl, and C1-6 heteroaryl is optionally and independently halogenated;
	each RB is independently H, C1-6 hydrocarbyl, C(O)C1-6 alkyl, C(O)NHC1-6 alkyl, C(O)OC1-6 alkyl, C1-6 heterocycloalkyl, or C1-6 heteroaryl, wherein each C1-6 hydrocarbyl, C(O)C1-6 alkyl, C(O)NHC1-6 alkyl, C(O)OC1-6 alkyl, C1-6 heterocycloalkyl, and C1-6 heteroaryl is optionally and independently halogenated; and
	X is -CH2- or -O-.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

	wherein Ring B is optionally substituted with 1, 2, 3, 4, 5, or 6 substituents independently selected from the group consisting of deuterium, F, Cl, Br, I, CN, C1-6 hydrocarbyl, NRARB, OH, OC1-6 alkyl, and =O.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

	wherein Ring B is optionally substituted with 1, 2, 3, 4, 5, 6, or 7 substituents independently selected from the group consisting of deuterium, F, Cl, Br, I, CN, C1-6 hydrocarbyl, NRARB, OH, OC1-6 alkyl, and =O.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:

---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

	wherein Ring B is optionally substituted with 1, 2, 3, 4, 5, 6, or 7 substituents independently selected from the group consisting of deuterium, F, Cl, Br, I, CN, C1-6 hydrocarbyl, NRARB, OH, OC1-6 alkyl, and =O.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

	wherein Ring B is optionally substituted with 1, 2, 3, 4, 5, 6, or 7 substituents independently selected from the group consisting of deuterium, F, Cl, Br, I, CN, C1-6 hydrocarbyl, NRARB, OH, OC1-6 alkyl, and =O.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

	wherein Ring B is optionally substituted with 1, 2, 3, 4, 5, 6, or 7 substituents independently selected from the group consisting of deuterium, F, Cl, Br, I, CN, C1-6 hydrocarbyl, NRARB, OH, OC1-6 alkyl, and =O.”---


	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

	wherein Ring B is optionally substituted with 1, 2, 3, 4, 5, or 6 substituents independently selected from the group consisting of deuterium, F, Cl, Br, I, CN, C1-6 hydrocarbyl, NRARB, OH, OC1-6 alkyl, and =O.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein L is -CH2CH2-.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein L is -CH2CH2CH2-.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B and L are each optionally and independently substituted with 1, 2, 3, 4, 5, or 6 deuterium substituents.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X is -CH2-.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X is -O-.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Formula 1 is:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,

or 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

wherein:

	Ring B is optionally substituted with 1, 2, 3, 4, 5, 6, or 7 substituents independently selected from the group consisting of deuterium, F, Cl, Br, I, CN, C1-6 hydrocarbyl, NRARB, OH, OC1-6 alkyl, and =O;
	L is optionally substituted with 1, 2, 3, 4, 5, or 6 substituents independently selected from the group consisting of deuterium, F, Cl, CN, C1-6 hydrocarbyl, NRARB, OH, and OC1-6 alkyl;
	each RA is independently H, C1-6 hydrocarbyl, C(O)C1-6 alkyl, C(O)NHC1-6 alkyl, C(O)OC1-6 alkyl, C1-6 heterocycloalkyl, or C1-6 heteroaryl, wherein each C1-6 hydrocarbyl, C(O)C1-6 alkyl, C(O)NHC1-6 alkyl, C(O)OC1-6 alkyl, C1-6 heterocycloalkyl, and C1-6 heteroaryl is optionally and independently halogenated; and
	each RB is independently H, C1-6 hydrocarbyl, C(O)C1-6 alkyl, C(O)NHC1-6 alkyl, C(O)OC1-6 alkyl, C1-6 heterocycloalkyl, or C1-6 heteroaryl, wherein each C1-6 hydrocarbyl, C(O)C1-6 alkyl, C(O)NHC1-6 alkyl, C(O)OC1-6 alkyl, C1-6 heterocycloalkyl, and C1-6 heteroaryl is optionally and independently halogenated.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising at least one pharmaceutically acceptable carrier and a compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 43, the entire text:
	has been deleted and replaced with the following:

---“A method for inhibiting protein arginine N-methyltransferase 5 activity in a mammal, wherein the method comprises administering to the mammal in need thereof a compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 48, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 43, wherein the mammal has a PRMT5-related disease or disorder selected from the group consisting of cancer and an infectious disease, or a combination thereof.”---

	For new claim 49, the following text is inserted:
---“	A compound selected from the group consisting of:


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
,


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, and 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”--- .


	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Jie Tan (Reg. No. 58,950) on June 24, 2022.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624